Case 1:15-cr-00329-JMF Document 27 Filed 08/21/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA |
-v- 15-CR-329 (JMF)
YAMILL IRIZARRY, | ORDER
Defendant. |
x

 

JESSE M. FURMAN, United States District Judge:

Unless and until the Court orders otherwise, the parties shall appear for a conference in this
matter on September 1, 2020, at 1:00 p.m. Counsel are directed to confer and, within two business
days of this Order, submit a joint letter indicating their views on whether the conference is necessary
or if it should be adjourned (and, if so, for how long). In the event that counsel think a conference is
unnecessary, the parties should address in their letter any issues that would have been addressed at a
conference. If appropriate, the parties may submit a proposed order for the Court’s consideration.

If either party believes that there is a need for a conference, counsel should indicate their views
on whether the Court can, consistent with the Constitution, the Federal Rules of Criminal Procedure,
the CARES Act, and any other applicable law, conduct the conference by telephone or video and, if
applicable, whether the Defendant consents to appearing in that manner and/or to waiving his/her
appearance altogether.

After reviewing the parties’ joint letter, the Court will issue an order indicating whether the
conference is cancelled and addressing any other relevant deadlines and information. If a conference is
held, it will either be held before a different judge or be held by telephone or video, and in either case
may be held at a different tume. To that end, if counsel believe that a conference would be appropriate,
they should indicate in their joint letter dates and times during the week of the currently scheduled
conference that they would be available. In the event that the conference is held by video or telephone,
counsel should review and comply with the Court’s Emergency Individual Rules and Practices in Light
of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

SO ORDERED. CC} ;
Dated: August 21, 2020

New York, New York SSE M-FURMAN
nited States District Judge
